UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1719



BRENDA PHELPS,

                                            Plaintiff - Appellant,

          versus


STANLEY JAMES, Individually, and in his
official capacity as the Sheriff of Washington
County, NC,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-01-17)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert L. White, Greenville, North Carolina, for Appellant. Scott
C. Hart, SUMRELL, SUGG, CARMICHAEL, HICKS & HART, P.A., New Bern,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brenda Phelps seeks to appeal the district court’s order and

judgment granting Washington County, North Carolina Sheriff Stanley

James’    summary   judgment   in   Phelps’   employment   discrimination

action.    We dismiss the appeal for lack of jurisdiction.

     In civil cases against a nonfederal party, a litigant must

file a notice of appeal within thirty days of the district court’s

entry of judgment.     Fed. R. App. P. 4(a)(1).     The appeal period is

mandatory and jurisdictional. Browder v. Director, Dep’t of Corr.,

434 U.S. 257, 267 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s judgment was entered on May 13, 2002.

Phelps’ notice of appeal was due thirty days later, by June 12,

2002.    Phelps’ notice of appeal was signed, filed, and entered on

June 13, 2002, one day after the expiration of her thirty day

appeals period.     Because Phelps failed to file a timely notice of

appeal, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.




                                                                DISMISSED




                                     2